Case 1:18-cv-00704-CMH-MSN Document 15 Filed 10/26/18 Page 1 of 2 PageID# 49



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

HELEN HOWARD,                                 -
                                              -
       Plaintiffs,                            -
                                              -
       v.                                     -       1:18-cv-00704-CMH-MSN
                                              -
CAPITAL ONE BANK (USA), N.,                   -
                                              -
       Defendant.                             -

                                   NOTICE OF SETTLEMENT

       NOW COMES Plaintiff, HELEN HOWARD (“Plaintiff”), by and through the

undersigned counsel, and hereby informs the Court that a settlement of the present matter has

been reached and all parties to the present matter are currently in the process of executing the

aforementioned settlement agreement, which Plaintiff anticipates will be completed within the

next 60 days.

       Plaintiff therefore requests that this Honorable Court vacate all dates currently set on

calendar for the present matter.

                                              Respectfully submitted,


Dated: October 26, 2018                       /s/ Francis Alexander Webb
                                              Francis Alexander Webb
                                              The Law Offices of F.A. Webb, PLLC
                                              4085 Chain Bridge Road Suite 302
                                              Fairfax, VA 22030
                                              Tel: (703) 539-2003
                                              Fax: (703) 934-8583
                                              Email: frank@fawebb.com
                                              Attorneys for Plaintiff




                                    NOTICE OF SETTLEMENT                                           1
Case 1:18-cv-00704-CMH-MSN Document 15 Filed 10/26/18 Page 2 of 2 PageID# 50



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2018, I electronically filed the foregoing Notice of

Settlement with the Clerk of the Court by using the CM/ECF System. A copy of said Notice was

submitted to all parties by way of the Court’s CM/ECF System.




                                            By:      /s/ Francis Alexander Webb
                                                     Francis Alexander Webb
                                                     Attorney for Plaintiff




                                  NOTICE OF SETTLEMENT                                             2
